Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 43-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-37 and 40-42 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Gronau et al., US 2010/0087772 (Gronau).
Regarding claim 1, Gronau discloses a method for draining an extracorporeal fluid circuit (inside hashed line, fig. 1) utilizing a dialysis machine (see “blood treatment device”, abstract, fig. 1), wherein the dialysis machine is connected to a dialyzer (REF 10) and the extracorporeal fluid circuit, wherein the extracorporeal fluid circuit includes an arterial line (REF 60) connectable to a patient for drawing blood from the patient and a venous line (REF 70) connectable to the patient for returning blood to the patient, the method comprising:
After treatment termination from said extracorporeal fluid circuit, draining remaining fluid from said extracorporeal fluid circuit through the dialyzer (¶ 0032), wherein the dialyzer is connected to the dialysis machine via a dialyzer fluid circuit (REF 120) for distribution of dialysis fluid to and from the dialyzer, wherein the extracorporeal fluid circuit is draining through the dialyzer by applying a negative pressure (i.e. pressure differential) on the dialyzer fluid circuit relative to the extracorporeal fluid circuit;
Wherein the negative pressure is applied on the dialyzer fluid circuit relative to the extracorporeal fluid circuit by means of introducing gas into the extracorporeal circuit (via REF 50, ¶ 0033);
Wherein the arterial line includes a first port (REF 111) connectable to the patient, and the venous line includes a second port (REF 112) connectable to the patient; and
Connecting the first port to the second port prior to introducing the gas into the extracorporeal fluid circuit (via REF 111, 112, see “short-circuited”, ¶ 0032).
Regarding claim 37, Gronau discloses a method further comprising introducing a rinse-back fluid (see “substituate”, ¶ 0031) into the extracorporeal fluid circuit prior to the draining for filling the extracorporeal fluid circuit.
Regarding claim 40, Gronau discloses a method wherein the dialysis machine is connected to a dialysis fluid pump (REF 50) that is connected to the extracorporeal fluid circuit (fig. 1), wherein introducing of the rinse-back fluid into the extracorporeal fluid circuit to fill said extracorporeal fluid circuit is performed by activating the dialysis fluid pump to generate a flow of the rinse-back fluid in the direction of the venous line through the dialyzer (¶ 0031).
Regarding claim 41, Gronau discloses a method wherein introducing of the gas is performed by pumping of gas into the extracorporeal fluid circuit via an inlet (terminal end of REF 40 proximate to REF 41), wherein the remaining fluid is driven towards the dialyzer by the gas for draining through the dialysis machine (¶ 0033), wherein the gas is pumped into the extracorporeal fluid circuit with an air pump (i.e. a pump configured to pump air, REF 50) connected to the extracorporeal fluid circuit via the inlet (fig. 1), and the gas introduced is ambient air (¶ 0013, 0033).
Regarding claim 42, Gronau discloses the blood processing device capable of performing the method described above (fig. 1, Claims 10-14), all elements of the blood processing device described in the rejections set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronau in view of Kopperschmidt et al., WO 2007/104447 (Kopperschmidt, IDS).
Regarding claim 38, Gronau does not disclose a method wherein the dialyzer (REF 10) is connected to a pump arrangement for distribution of dialysis fluid to and from the dialyzer, wherein the method includes controlling the pump arrangement to achieve a net removal of remaining fluid from the dialyzer and the extracorporeal fluid circuit during the applying of negative pressure.  However, Kopperschmidt discloses a method of draining a dialysis device (abstract, fig. 1) wherein the dialyzer (REF 1) is connected to a pump arrangement (REF 22, 23) for distribution of dialysis fluid to and from the dialyzer, whereby the pump arrangement is controlled to achieve a net removal of remaining fluid from the dialyzer and the extracorporeal fluid circuit during the application of negative pressure (pg. 12, L12-24).
 At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Gronau to include a dialysis fluid pump arrangement which is controlled to assist in the emptying of the various fluid lines as described in Kopperschmidt in order to ensure that both the extracorporeal fluid circuit and dialysis fluid circuits are drained during the draining procedure.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronau.
Regarding claim 39, Gronau discloses a method wherein the dialysis machine is connected to a blood pump (REF 80) that is connected to the arterial line (REF 60), the method further comprising activating the blood pump to generate a flow of the rinse-back fluid in the direction of the dialyzer (¶ 0035) and generating a pushback flow of blood in the direction of the arterial line such that the arterial line is emptied of blood prior to the generating of the flow of rinse-back fluid in the direction of the dialyzer (see “at the end of the returning of blood to the patient or at the end of the blood treatment”, ¶ 0006, 0029).  
Gronau does not disclose that the blood pump is a peristaltic blood pump.  However, it would have been no more than obvious to use a peristaltic blood pump to convey blood in the extracorporeal circuit, since the examiner notes the equivalence of the blood pump used in Gronau and peristaltic blood pumps which are very well known and established in the dialysis art, and the selection of any of these known equivalents to pump blood in an extracorporeal circuit would be within the level of ordinary skill in the art (MPEP 2144.06). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779